March 14, 1913. The opinion of the Court was delivered by
By his deed, dated July 16, 1894, Jasper Wilson conveyed to Hugh Wilson a tract of land. The deed expresses a consideration of five hundred dollars, and is regular in form, except that, immediately after the description of the property in the premises, there appears the following: "Note — The further consideration of these titles is that the said Hugh Wilson is to provide the said Jasper Wilson and his unmarried daughter, Belle (during her unmarried life), with a comfortable home and support during their natural lives; also, if the said Hugh Wilson should hereafter marry and die without any heirs, then this deed is null and void, and shall again be considered as my estate." The habendum is to "Hugh Wilson, his heirs and assigns forever." The warranty is to "Hugh Wilson, heirs and assigns against me and my heirs and every person whomsoever lawfully claiming or to claim the same or any part thereof." *Page 3 
The sole question presented by the appeal is whether Hugh Wilson took a fee conditional or a fee simple, under the deed. We agree with the Circuit Judge that subject to the provision made for the grantor and his daughter, he took a fee simple. Clinkscales v. Clinkscales, 91 S.C. 59,74 S.E. 121, and cases cited.
Affirmed.